DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. Claim 8 recites “the receiving assembly first rotational diameter is approximately equal to or less than a rotation diameter of the first paint canister”. Applicant does not point out support for this recitation.  There is no mention of a rotational diameter of a receiving assembly in the original application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neuner et al. (US
4,329,068) in view of Heath et al. (US 7,018,587). Regarding claim 1, Neuner discloses a system comprising an assembly (26) rotatable about a longitudinally extending axis of rotation (see col. 3, lines
10-11), that stores a plurality of canisters (for example “12”); a first canister (one of 12) including a first
end, a second end, and a sidewall extending between the first end and the second end, having a center
located at a middle of a length of the sidewall; and wherein the receiving assembly includes a receiving
panel (14a) having an opening to receive the first canister, the first canister being secured with the
opening of the receiver panel, wherein the receiver panel is selectively secured to a perimeter of the
sidewall of the first canister and holds the canister in a position. There are 4 rows of canisters and the
rotational axis lies in the plane of the centers of the canisters, but since there are an even number of
rows, the axis is between two rows rather than going through a center a canister. Heath teach as single
row as an alternative to 4 rows of canisters (see col. 10, lines 55-65). It would have been obvious to one
of ordinary skill in the art to have modified that system of Neuner to have a single or odd number of
rows and therefore for the axis to run through the center of a canister, because varying the number of
rows is known in the art from Heath.  Regarding claims 4, 5 and 7, Neumer discloses a control system operatively coupled to the receiving assembly (see col. 4, lines 5-31). Regarding claim 6, the first end
has a handle (12a).  
Claims 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Neuner et al.
(US 4,329,068) in view of Heath et al. (US 7,018,587) as applied above, and further in view of Krzywdziak
(US 2015/0023129). While it is unclear what is being claimed, the claims have been considered with
regard to the prior art to the extent possible. Neuner and Heath do not disclose plural shelves.
Krzywdziak is cited as evidence that it is known in the art to have plural shelves of rotating vessels.
Krzywdziak also teaches one canister being larger than another. See also In re Harza, 274 F.2d 669,124
USPQ 378 (CCPA 1960) concerning the obviousness of an array of elements over a single element.  
Response to Arguments
There is no mention of a rotational diameter of a receiving assembly in the original application.
“Paint” is not a required element of the claimed structure.  "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  Therefore, applicant’s arguments concerning paint fail to distinguish over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774